COLLIER, C. J.
The equity of the plaintiff’s bill is not controverted, but it is insisted that its allegations are not only not sustained, but are actually disproved. It is alleged in the bill that the slave Jack was delivered to Hardie by the complainant under a contract that the former should retain him in his possession as security for money due by the latter to Plardie. This allegation is explicitly denied by Plardie, who declares in his answer, that he purchased the slave bona fide, for a full and fair consideration paid before and at the time of the purchase. To overbalance the effect of this negative answer, the plaintiff relies upon the testimony of his witnesses who concur in testifying that the sum which Hardie paid him was less than one half the value of the slave, as well as the evidence of the two witnesses, who depose as to a loan of money, and a delivery-of the property, as a security for its re-payment. This evidence is unquestionably sufficient of itselt to outweigh the answers. One witness affirms positively that the money was advanced byHardie as a loan, and that the slave was placed in his possession as a mere security for its payment. Placing the deposition of this witness and the answer of Hardie in opposition, and the case stands in equipoise; but the testimony of the other witness, who states that Plardie held the slave under a contract to work for the interest of money, when taken in connection with the evidence in respect to his value, greatly inclines the balance in favor of the complainant.
Thus stands the case upon the plaintiff’s proof. Let us now examine it, as presented by the defendants. Their witnesses all *702concur in the opinion that Jack was not worth more than four, or four hundred and fifty dollars, at the time the transaction took place between the plaintiff and Hardie; one of them states his impression that he was pledged for money borrowed: another testifies that he was present when the complainant sold the slave to Hardie, for four hundred dollars, or thereabouts, and that he was called on to attest the sale. This latter witness says that the sum paid by Hardie, was the full value of Jack, and that as the day was far spent, a bill of sale was not then made, but was to have been executed at some future time. The positive evidence of this witness, relating as he does, time, place and circumstance, with so much exactness, considering his opportunity for acquiring correct information on the subject, must overbalance the testimony of the plaintiff’s witness, who testifies that the slave was held by Hardie under a lien for the money avanced by him. In regard to the statement by one of the defendant’s witnesses, that he was under the impression that Jack was pledged for money borrowed, it is entitled to little or no consideration; he does not show how or when that impression was induced, and certainly not from any thing that Hardie did or said.
Theanswer of Hardie, is certainly equally potent as evidence, with the testimony of the other witnesses of the plaintiff, one of whom states, that the slave was held as security, for money previous to the transaction at Huntsville, when a further advance was understood to have been made, and others express their opinions of his value when he was delivered to Hardie.
Where it is doubtful whether property was sold absolutely or transferred by way of mortgage, evidence showing that it was of much greater value than the sum paid for it, is entitled to great weight, and where there is an equilibrium, of proof, may incline the scale in favor of a conditional transfer. But the evidence on this point is by no means uniform, nor is the allegation of the bill in harmony with the plaintiff’s proof; it takes a medium between the extremes of the testimony. While the complainant alleges the value of Jack to have been seven hundred dollars, some of the witnesses say, he was worth from one thousand to twelve hundred. The defendant’s witnesses place his value at four hundred or four hundred and fifty dollars, and this, if we were to speak from the history of the times, we should think a fair estimate. Property of every description was greatly depressed in 1828. We had *703not recovered from the extensive embarrassment caused by high prices previous to 1819, the consequences of which produced the pressure commencing in that year, when the revulsion of 1825, again threw us back, and retarded for years, a return to activity in business and apparent properity. These influences were still continuing at the time the transaction took place. But it is needless thus to consider the evidence, to determine which of the witnesses upon a matter of opinion formed from a recollection of things as they existed twelve years previously, is entitled to the highest degree of credit; for we have already intimated that the defendant’s testimony when connected with his answer, preponderates over the plaintiff’s proof.
But it was argued for the plaintiff, that even conceding the transaction between him and Hardie was intended to be an absolute sale, yet as it was never consummated, the title of the former was not divested, and he was still entitled to recover the slave. If the answer of Hardie, and the testimony of Parker, are to be regarded, there can be no question that there was not only an intention to sell but an actual sale. Plardie affirms it positively, and Parker declares that he was called on by the parties to attest it; that the plaintiff delivered the slave to the former, remarking that he was his (Hardie’s) property. This was certainly intended to transfer the title, and what was said about the exetion of a bill of sale, at a future and more convenient time, serves merely to show that Plardie was to be furnished with written evidence of ownership.
We are satisfied that the cause was correctly determined by the chancellor, and his decree is consequently affirmed.